The appellant was convicted in the district court of El Paso County for the offense of negligent homicide and his punishment assessed at confinement in the county jail for a term of sixty days.
The record is before us without bill of exception or statement of facts and the indictment, the penalty assessed and the judgment rendered being in conformity with the law, it is ordered that the judgment be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.